81385: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11778: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81385


Short Caption:FLANGAS VS. PERFEKT MARKETING, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A788870Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice SilverPanel Assigned:
					En Banc
					


To SP/Judge:07/10/2020 / Cohen, LarrySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/05/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLeonidas P. FlangasIan Christopherson
							(Christopherson Law Offices)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


RespondentPerfekt Marketing, LLCVernon A. Nelson, Jr.
							(The Law Office of Vernon Nelson)
						





Docket Entries


DateTypeDescriptionPending?Document


06/26/2020Filing FeeFiling Fee due for Appeal. (SC)


06/26/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-23738




06/26/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-23741




06/26/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-23743




06/30/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-24169




07/06/2020Filing FeeFiling Fee Paid. $250.00 from Flangas Law Firm.  Check no. 5617. (SC)


07/06/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-24669




07/10/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Larry J. Cohen. (SC)20-25489




07/27/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  August 10, 2020.  (SC)20-27139




08/04/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 14, 2020, at 9:00 AM via Zoom. (SC)20-28574




08/09/2020MotionFiled Appellant's Motion to Enlarge Time to File Docketing Statement (Second Request). (SC)20-29230




08/29/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-31911




08/31/2020Order/ProceduralFiled Order Granting Motion.  Appellant's unopposed motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on August 31, 2020.  (SC)20-32038




09/15/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: October 22, 2020, at 9:00 AM.  The parties and their counsel met with the Settlement Judge, via Zoom, on September 14, 2020.  The parties negotiated in good faith to the extent they could, but because of insufficient shared information were unable to continue the negotiations at that time. (SC)20-33873




10/22/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 29, 2020, at 11:00 am (SC).20-38739




12/08/2020Settlement Program ReportFiled Final Report/No Settlement. Another mediation session was held on November 5, 2020. The parties were unable to agree to a settlement of this matter. (SC)20-44584




12/09/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-44789




01/28/2021Notice/IncomingFiled Notice of Association of Counsel for Appellant.  (SC)21-02641




02/08/2021Order/ProceduralFiled Order.  Appellant has filed a notice of association of attorney Robert L. Eisenberg of Lemons, Grundy & Eisenberg as additional counsel. The clerk of this court shall add Mr. Eisenberg to the service list as counsel for appellant in this appeal.  (SC)21-03711




03/02/2021MotionFiled Appellant's Motion for Permission for Late NRAP 9 Compliance. (SC)21-06087




03/08/2021MotionFiled Appellant's Motion for Extension of Time for Opening Brief and Appendix (First Request). (SC)21-06628




03/08/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: April 8, 2021. (SC)21-06660




03/10/2021Order/ProceduralFiled Order.  Appellant has filed a "motion for permission for late NRAP 9 compliance," attaching the front pages of transcripts for this appeal that have been filed in the district court. Counsel states that all requested transcripts have been prepared and filed in the district court.  Based on the information provided in the motion, this court concludes that appellant has satisfied the requirements of NRAP 9.  (SC)21-06962




04/05/2021MotionFiled Appellant's Motion for Extension of Time for Opening Brief and Appendix (Second Request). (SC)21-09719




04/09/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until May 10, 2021, to file and serve the opening brief and appendix.  (SC)21-10325




05/10/2021BriefFiled Appellant's Opening Brief. (SC)21-13359




05/10/2021AppendixFiled Appendix to Opening Brief Volume 1. (SC)21-13360




06/23/2021MotionFiled Respondent's Motion for Extension of Time to File Responsive Brief. (SC)21-18163




06/25/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until June 28, 2021, to file and serve the answering brief.  (SC)21-18353




06/29/2021BriefFiled Respondent's Answering Brief. (SC)21-18718




06/29/2021MotionFiled Respondent's Second Motion for Extension of Time to File Responsive Brief. (SC)21-18719




07/01/2021Order/ProceduralFiled Order Granting Motion.  Respondent's motion requesting a second extension of time to file the answering brief is granted.  The answering brief was filed on June 29, 2021. Appellant shall have until July 29, 2021, to file and serve a reply brief, if deemed necessary.  (sc)21-18968




07/29/2021MotionFiled Appellants' Motion for Extension of Time for Opening (Reply) Brief and Appendix (First Request). (SC)21-22104




08/02/2021Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  August 30, 2021.  (SC)21-22388




08/30/2021MotionFiled Appellant's Motion for Extension of Time for Reply Brief (Second Request). (SC)21-25163




08/31/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until September 9, 2021, to file and serve the reply brief.  (SC)21-25370




09/02/2021BriefFiled Appellant's Reply Brief. (SC)21-25571




09/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/29/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges.  (SC)


01/05/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)22-00425




04/14/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the court En Banc. Author: Cadish, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Pickering/Herndon. fn1 [The Honorable Abbi Silver, Justice, is disqualified from participation in the decision of this matter.] 138 Nev. Adv. Opn. No. 26. En Banc. (SC).22-11778




05/09/2022RemittiturIssued Remittitur. (SC)22-14659




05/09/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/20/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 10, 2022. (SC)22-14659





Combined Case View